                                  Case:20-01470-jwb                 Doc #:1 Filed: 04/14/20                 Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Purple East Plus, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Purple East
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2221 Plainfield NE
                                  Suite 105
                                  Grand Rapids, MI 49505
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       Purpleeastsince1974.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case:20-01470-jwb               Doc #:1 Filed: 04/14/20                      Page 2 of 13
Debtor    Purple East Plus, Inc.                                                                        Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:

                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known



Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:20-01470-jwb                    Doc #:1 Filed: 04/14/20                    Page 3 of 13
Debtor   Purple East Plus, Inc.                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case:20-01470-jwb                  Doc #:1 Filed: 04/14/20                    Page 4 of 13
Debtor    Purple East Plus, Inc.                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 14, 2020
                                                  MM / DD / YYYY


                             X   /s/ Drew Phillippy                                                       Drew Phillippy
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Steven M. Bylenga                                                     Date April 14, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven M. Bylenga P73492
                                 Printed name

                                 Chase Bylenga Hulst, PLLC.
                                 Firm name

                                 25 Division Avenue S.
                                 Suite 500
                                 Grand Rapids, MI 49503
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     616-608-3061                  Email address      nikki@chasebylenga.com

                                 P73492 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                         Case:20-01470-jwb                   Doc #:1 Filed: 04/14/20                        Page 5 of 13


 Fill in this information to identify the case:
 Debtor name Purple East Plus, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                MICHIGAN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 2301 Division                                                   Building lease         Unliquidated                                                                      $14,562.00
 Properties                                                      from 01/01/19
 4939 Walnut Creek                                               through 01/01/24.
 Dr                                                              Debtor no longer
 West Bloomfield, MI                                             occupies space.
 48322                                                           Total current
                                                                 arrears estimated
                                                                 at $14,562. Total
                                                                 damages for five
 250 Ionia, LLC                                                  Lease for 250                                                                                              $7,281.99
 110 E. Allegan St                                               Ionia. Debtor
 Lansing, MI 48933                                               terminated lease.
                                                                 Arrears estiamted
                                                                 at $7,281.99
 Appearance                                                      Sign Installation                                                                                          $1,504.29
 Products, Inc.
 7496 S. Division Ave
 Grand Rapids, MI
 49548
 Certegy Payment                                                 Creditor Services                                                                                            $384.83
 Solutions
 C/o Audit Systems
 Incorporated
 1301 Seminole Blvd
 Suite 157
 Largo, FL 33770
 Consumers Energy                                                Acct No. xxxx9676                                                                                          $2,693.55
 Bankruptcy Dept.                                                Acct No. xxxx2210
 4600 Coolidge Hwy                                               Acct No. xxxx4366
 Royal Oak, MI 48073                                             Acct No. xxxx6117
 Credibily                                                       Receivables                                         $20,000.00                        $0.00              $20,000.00
 4026 N. Miller Rd
 Suite B200
 Scottsdale, AZ
 85251




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case:20-01470-jwb                   Doc #:1 Filed: 04/14/20                        Page 6 of 13



 Debtor    Purple East Plus, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DK Weiss &                                                      Judgment               Disputed                                                                          $25,331.00
 Associates, PLLC
 4660 N. Breton Ct
 SE
 Suite 102
 Grand Rapids, MI
 49508
 Fifth Third Bank                                                Credit Services                                                                                              $988.00
 38 Fountain Square
 Plaza
 Fifth Third Center
 Cincinnati, OH
 45263
 Flagstar Bank                                                   Credit Services                                                                                              $491.57
 Box 371891
 Pittsburgh, PA
 15250
 Kool Daec                                                       Lease Contract     Unliquidated                                                                          $14,962.00
 Properties , LLC                                                from 2019 thorugh Disputed
 1971 E. Beltline Ave                                            2024. Debtor
 NE                                                              terminating lease.
 Suite 240                                                       Current amount of
 Grand Rapids, MI                                                lease arrears
 49525                                                           estiamted at
                                                                 $14,962. Total
                                                                 damages
                                                                 unliquidated.
 Laura Jost                                                      Bookkeeping                                                                                                  $960.00
 1135 Lasalette Dr SE                                            Services
 Grand Rapids, MI
 49546
 LG Funding                                                      Receivables                                         $48,000.00                        $0.00              $48,000.00
 1218 Union Street
 Brooklyn, NY 11225
 Lucid Dreamz                                                    Vendor Goods                                                                                               $2,800.00

 Michigan                                                        Sales and                                                                                                $35,852.58
 Department of                                                   Witholding Taxes
 Treasur
 Dept. 77437
 P.O. Box 77000
 Detroit, MI 48277
 Quick Silver Capital                                            Business Loan                                                                                            $27,000.00
 181 S. Franklin Ave
 Valley Stream, NY
 11581
 River Capital                                                   Receivables            Disputed                     $25,950.00                        $0.00              $25,950.00
 Partners
 140 32nd St
 #316
 Brooklyn, NY 11232



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case:20-01470-jwb                   Doc #:1 Filed: 04/14/20                        Page 7 of 13



 Debtor    Purple East Plus, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Smith Haughey Rice                                              Attorney's Fees                                                                                            $7,495.51
 & Roegge
 100 Monroe Center
 NW
 Grand Rapids, MI
 49503
 THRYV, LLC                                                      Vendor Goods                                                                                               $1,061.00
 533 Ivy Grove North
 NW
 Grand Rapids, MI
 49534
 Townsquare Media                                                Advertisng Fee                                                                                             $1,050.00
 Grand Rapids
 25221 Network
 Place
 Chicago, IL 60673
 Wells Fargo                                                     Commercial Loan                                                                                          $34,000.00
 PO Box 14411
 Des Moines, IA
 50306




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case:20-01470-jwb   Doc #:1 Filed: 04/14/20   Page 8 of 13



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             2301 DIVISION PROPERTIES
             4939 WALNUT CREEK DR
             WEST BLOOMFIELD MI 48322


             2301 DIVISION PROPERTIES



             250 IONIA, LLC
             110 E. ALLEGAN ST
             LANSING MI 48933


             250 IONIA, LLC



             ADT SECURITY SERVICES, INC.
             14200 EAST EXPOSITION AVENUE
             AURORA CO 80012


             APPEARANCE PRODUCTS, INC.
             7496 S. DIVISION AVE
             GRAND RAPIDS MI 49548


             ARROWWASTE
             PO BOX 828
             JENISON MI 49429


             AUTUMN BROWN



             BEN MULLER REALTY CO INC
             1971 E BELTLINE AVE
             SUITE 240
             GRAND RAPIDS MI 49525


             BLUE SKY INVESTMENTS, LLC
             135 E. FULTON
             GRAND RAPIDS MI 49503


             CELESTINA FISHER
Case:20-01470-jwb   Doc #:1 Filed: 04/14/20   Page 9 of 13




         CERTEGY PAYMENT SOLUTIONS
         C/O AUDIT SYSTEMS INCORPORATED
         1301 SEMINOLE BLVD
         SUITE 157
         LARGO FL 33770


         CHESHIRE LADS
         1946 TURNER NW
         GRAND RAPIDS MI 49504


         CONSUMERS ENERGY
         BANKRUPTCY DEPT.
         4600 COOLIDGE HWY
         ROYAL OAK MI 48073


         CREDIBILY
         4026 N. MILLER RD
         SUITE B200
         SCOTTSDALE AZ 85251


         DK WEISS & ASSOCIATES, PLLC
         4660 N. BRETON CT SE
         SUITE 102
         GRAND RAPIDS MI 49508


         ELIAS RMPELSKI



         FIFTH THIRD BANK
         38 FOUNTAIN SQUARE PLAZA
         FIFTH THIRD CENTER
         CINCINNATI OH 45263


         FIRST DATA MERCHANT SERVICE
         3975 NW 120TH AVE
         CORAL SPRINGS FL 33065


         FLAGSTAR BANK
         BOX 371891
         PITTSBURGH PA 15250


         GRASP, LLC
         250 IONIA SW
         GRAND RAPIDS MI 49503
Case:20-01470-jwb   Doc #:1 Filed: 04/14/20   Page 10 of 13




         HANNAH STARK



         INTERNAL REVENUE SERVICE
         PO BOX 802503
         CINCINNATI OH 45280-2503


         JARED JEFFREY



         KOOL DAEC PROPERTIES , LLC
         1971 E. BELTLINE AVE NE
         SUITE 240
         GRAND RAPIDS MI 49525


         LAURA JOST
         1135 LASALETTE DR SE
         GRAND RAPIDS MI 49546


         LAW OFFICE S OF JACOB
         VERSTANDIG, PLLC
         1459 EAST 13TH ST
         BROOKLYN NY 11230


         LG FUNDING
         1218 UNION STREET
         BROOKLYN NY 11225


         LJ ROSS & ASSOCIATES
         PO BOX 6099
         JACKSON MI


         LUCID DREAMZ



         MICHIGAN ATTORNEY GENERAL
         P.O. BOX 30212
         LANSING MI 48909


         MICHIGAN DEPARTMENT OF TREASUR
         DEPT. 77437
         P.O. BOX 77000
         DETROIT MI 48277
Case:20-01470-jwb   Doc #:1 Filed: 04/14/20   Page 11 of 13




         MULLA LLC
         51 CAMPAU CIRCLE #2451
         GRAND RAPIDS MI 49503


         PETER D. CRONK
         325 E. GRAND RIVER
         EAST LANSING MI 48823


         QUICK SILVER CAPITAL
         181 S. FRANKLIN AVE
         VALLEY STREAM NY 11581


         RANDY VISSER



         RICHARD T AVIS & ASSOCIATES
         PO BOX 31579
         CHICAGO IL 60631


         RIVER CAPITAL PARTNERS
         140 32ND ST
         #316
         BROOKLYN NY 11232


         SMITH HAUGHEY RICE & ROEGGE
         100 MONROE CENTER NW
         GRAND RAPIDS MI 49503


         TAYLOR SANDERS



         THACKER SLEIGHT, PC
         601 5TH ST NW #210
         GRAND RAPIDS MI 49504


         THRYV, LLC
         533 IVY GROVE NORTH NW
         GRAND RAPIDS MI 49534


         TOWNSQUARE MEDIA GRAND RAPIDS
         25221 NETWORK PLACE
         CHICAGO IL 60673
Case:20-01470-jwb   Doc #:1 Filed: 04/14/20   Page 12 of 13




         UNITED STATES ATTORNEY OFFICE
         ATTN: DONNA JUSTICE
         330 IONIA AVE NW
         SUITE 501
         GRAND RAPIDS MI 49503


         VARNUM
         BRIDGEWATER PLACE
         PO BOX 352
         GRAND RAPIDS MI 49501


         VIRGINA ADAMS
         C/O FOX LAW, PLC
         410 BRIDGE ST N.W.
         GRAND RAPIDS MI 49504


         WELLS FARGO
         PO BOX 14411
         DES MOINES IA 50306
                                   Case:20-01470-jwb                    Doc #:1 Filed: 04/14/20        Page 13 of 13




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Purple East Plus, Inc.                                                                         Case No.
                                                                                  Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Purple East Plus, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 14, 2020                                                       /s/ Steven M. Bylenga
 Date                                                                 Steven M. Bylenga P73492
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Purple East Plus, Inc.
                                                                      Chase Bylenga Hulst, PLLC.
                                                                      25 Division Avenue S.
                                                                      Suite 500
                                                                      Grand Rapids, MI 49503
                                                                      616-608-3061 Fax:616-719-3782
                                                                      nikki@chasebylenga.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
